685 N.W.2d 671 (2004)
PEOPLE
v.
MORGAN.
No. 125223.
Supreme Court of Michigan.
August 31, 2004.
No. 125223. COA No. 242731. By order of April 30, 2004, the application for leave to appeal was held in abeyance pending the decision in People v. Barbee (Docket No. 123491). On order of the Court, the opinion having been issued on June 23, 2004, 470 Mich. 283, 681 N.W.2d 348 (2004), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.